     Case 4:18-cr-00575 Document 138 Filed on 06/11/19 in TXSD Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
                v.                               §         CRIMINAL NO. 4:18-CR-575
                                                 §         (HUGHES)
 JACK STEPHEN PURSLEY,                           §
  AKA STEVE PURSLEY,                             §
    Defendant.                                   §


     UNITED STATES’ OPPOSITION TO PURSLEY’S MOTION TO SUBSTITUTE
                   COUNSEL AND FOR A CONTINUANCE

       Pursley has a qualified right to the counsel of his choosing; however, “[t]he freedom to

have counsel of one’s own choosing may not be used for purposes of delay.” United States v.

Uptain, 531 F.2d 1281, 1290 (5th Cir. 1976). “Last minute requests are disfavored.” United States

v. Silva, 611 F.2d 78 (5th Cir. 1980); see also United States v. Sexton, 473 F.2d 512 (5th Cir. 1973).

       The government is prepared to try its case on June 18, 2019. It has already made

arrangements to bring one witness all the way from Brazil for trial, and several other witnesses are

traveling to Houston from out-of-town and out-of-state. After the parties’ June 10 pretrial

conference and throughout today, counsel for the United States has been working in good faith

with Mr. Pursley’s entire defense team – Mr. Minns, Ms. Arnett, and Mr. Vital – to find common

ground on the Smith video deposition excerpts and to draft the neutral ‘cast of characters’

requested by the Court.

       The United States is not privy to the facts or circumstances that have led to Pursley’s

decision to swap attorneys at the last minute. However, there was no indication during the June 10

pretrial conference (or in the weeks leading up to it) that Mr. Minns or Ms. Arnett were not
     Case 4:18-cr-00575 Document 138 Filed on 06/11/19 in TXSD Page 2 of 3



prepared for trial. In short, there has been no allegation that Ms. Minns and Ms. Arnett are not

capable of representing Pursley next week.

       On the other hand, the Court has sufficient facts before it to find that Pursley’s motion is

being made for the purposes of delay, and that the effect of the substitution of counsel would be

delay. See United States v. Smith, 895 F.3d 410 (5th Cir. July 13, 2018). Pursley opposed any

continuance of trial at the November 19, 2019 pretrial conference, and he moved to dismiss the

Indictment on the grounds of a Speedy Trial Act violation. The Court can consider Pursley’s

sudden change of heart as evidence of an ulterior motive: delay.

       Mr. Vital has asked the Court for at least 30 days to prepare, which is itself evidence that

the substitution of counsel motion will have the effect of delaying trial. See Smith, 895 F.3d at 410.

More importantly, it is unclear to the United States whether Mr. Vital could, in fact, prepare for

trial in only 30 days. Pursley’s other attorneys received tens of thousands of pages of discovery,

and the government’s trial exhibits alone are contained in a set of eighteen three-inch binders.

       Finally, the government notes that if Mr. Vital can represent to the Court that he can and

will be prepared to try the case as lead counsel on June 18, Fifth Circuit precedent would require

the Court to permit the substitution. See United States v. Pollani, 146 F.3d 269 (5th Cir. 1998).

Nonetheless, if it is Pursley’s decision to have Mr. Vital represent him, even if it means proceeding

to trial as scheduled, the United States would respectfully request that the Court conduct an inquiry

of Pursley – outside the presence of counsel for the United States – to ensure that he is fully

apprised of the risks of doing so.




                                                  2
     Case 4:18-cr-00575 Document 138 Filed on 06/11/19 in TXSD Page 3 of 3



                                            Conclusion

       If granting the motion for substitution will result in a delay of trial, the United States asks

the Court to deny Pursley’s motion to substitute counsel.

                                                      Respectfully submitted,

                                                      RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General
                                                      U.S. Department of Justice
                                                      Tax Division




                                                      Sean Beaty
                                                      Grace E. Albinson
                                                      Jack A. Morgan
                                                      Trial Attorneys, Tax Division
                                                      U.S. Department of Justice
                                                      150 M Street, NE
                                                      Washington D.C. 20002
                                                      (202) 616-2717
                                                      Sean.P.Beaty@usdoj.gov



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of the
Court using CM/ECF, which will serve a copy of this document on all counsel of record.




                                                                Sean Beaty
                                                                Trial Attorney, Tax Division




                                                  3
